J-S12006-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    XAVIER GLYNN                               :
                                               :
                       Appellant               :   No. 1051 EDA 2020

      Appeal from the Judgment of Sentence Entered September 27, 2019
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005014-2018


BEFORE: BENDER, P.J.E., BOWES, J., and DUBOW, J.

MEMORANDUM BY BENDER, P.J.E.:                              FILED MAY 25, 2022

        Appellant, Xavier Glynn, appeals from the judgment of sentence of 2-4

years’ incarceration, and a consecutive term of 4 years’ probation, imposed

after the trial court found him guilty of strangulation, simple assault, recklessly

endangering another person, and harassment.1            After careful review, we

affirm.

        The trial court summarized the facts adduced at trial as follows:

        The incidents in this case took place on June 3, 2018. Samarah
        Wright (hereinafter “Complainant”), Officer [Daniel] Banach, and
        S.W., a minor, (hereinafter “Witness”), testified to the below facts
        at trial. On June 3, 2018, at around 6:30 pm[,] Complainant was
        at her home located in the City and County of Philadelphia.
        Appellant knocked on the door, which was opened by
        Complainant, and Appellant proceeded to push past Complainant.
        Appellant sat on the bed next to the [Complainant’s] baby and
        proceeded to eat food he had brought. The baby was crying
        because he was hungry. Complainant asked Appellant to feed the
____________________________________________


1   Respectively, 18 Pa.C.S. §§ 2718, 2701, 2705, and 2709.
J-S12006-22


     baby and Appellant began to verbally attack Complainant.
     Complainant got upset and asked Appellant to leave the house.
     Appellant agreed to leave but insisted he was taking the child with
     him. Complainant stood in the doorway and pushed Appellant
     back to [prevent] him [from] leaving. Appellant ha[d] never taken
     [his] son alone and Complainant insisted she would not allow it.
     Appellant got frustrated and grabbed the back of Complainant’s
     neck and pushed her down. Both Appellant and Complainant then
     began arguing and tussled with each other as Complainant was
     trying to get the baby out of Appellant’s arm. During the tussle[,]
     Appellant [was] punching, pushing, and pulling [the] hair of
     Complainant. As the tussle continued[,] Complainant ended up
     on her bed with Appellant on top of her. Complainant was yelling
     and screaming, and Appellant proceeded to choke Complain[an]t.
     Complainant yelled for her daughter to come get the baby and to
     call the police. Complainant’s daughter attempted to get the baby
     but was pushed by Appellant. Once again, Appellant proceeded
     to choke Complainant to the point where she blacked out.
     Appellant then released Complainant. During this time[,] the baby
     had been next to the Complainant on the bed. After Complainant
     blacked out and came back to, Appellant grabbed the baby and
     stood up. Complainant refused to let him leave and grabbed for
     the baby. Another tussle ensued by a chair and the police arrived.
     Complainant broke free from being underneath Appellant, but he
     still had the child. Police on scene were going to tase Appellant[,]
     but Complainant screamed[,] making them aware of the baby he
     was shielding by barricading himself in the chair. At this point[,]
     Appellant was holding the baby by the arm and was told to drop
     the baby, who was crying hysterically. Appellant let the baby go[,]
     dropping him right into the crib. Appellant was told to put his
     hands behind his back and immediately cl[e]nched his fists
     together. The officers were able to break the grip of his arms and
     place him under arrest.

     The injuries sustained by Complainant were a cut inside her
     mouth, red markings [on] her neck[,] and scratches on her neck,
     arms[,] and face. The baby was treated at Einstein Medical
     [Center] for a blood clot in the eye, or subconjunctival
     hemorrhage.

Trial Court Opinion (TCO), 11/16/20, at 2-3.




                                    -2-
J-S12006-22



      On February 1, 2019, Appellant proceeded to a non-jury trial after

waiving his right to a jury, and the trial court ultimately convicted him of the

above-stated offenses.    Id. at 1.   On September 27, 2019, Appellant was

sentenced to 2-4 years’ incarceration, followed by 4 years’ probation.       On

October 4, 2019, Appellant timely filed a motion for reconsideration of his

sentence, which was denied by operation of law on March 9, 2020. On April

8, 2020, Appellant filed a timely notice of appeal. On June 25, 2020, Appellant

filed a timely, court-ordered Pa.R.A.P. 1925(b) statement. The court filed its

Rule 1925(a) opinion on November 16, 2020.

      Appellant now presents the following questions for our review:

         1. Whether the court erred in finding … Appellant guilty beyond
            a reasonable doubt?

         2. Whether the court erred in a finding of guilt when the
            Commonwealth[’s] witnesses offered testimony supporting
            two opposing propositions?

         3. Whether Appellant was deprived of the effective assistance
            of counsel?

Appellant’s Brief at 6.

      In his first argument, Appellant asserts that there was insufficient

evidence supporting his strangulation charge. He contends that this was a

“he said, she said” case where the physical evidence “does not support the

testimonial evidence[.]” Id. at 9. More specifically, Appellant argues that the

photographs of Complainant’s neck failed to corroborate her testimony that

she had been choked to the point of unconsciousness. Id. at 10. He claims

that if “an individual is choked to the point of losing consciousness in the


                                      -3-
J-S12006-22



manner which [C]omplainant describes it[,]” it “would stand to reason that

there would be some swelling or bruising, but in the instant matter there was

merely some redness and that is all.” Id.

      Our standard of review of sufficiency claims is well-settled:

      A claim challenging the sufficiency of the evidence is a question of
      law. Evidence will be deemed sufficient to support the verdict
      when it establishes each material element of the crime charged
      and the commission thereof by the accused, beyond a reasonable
      doubt. Where the evidence offered to support the verdict is in
      contradiction to the physical facts, in contravention to human
      experience and the laws of nature, then the evidence is insufficient
      as a matter of law. When reviewing a sufficiency claim[,] the court
      is required to view the evidence in the light most favorable to the
      verdict winner giving the prosecution the benefit of all reasonable
      inferences to be drawn from the evidence.

Commonwealth v. Widmer, 744 A.2d 745, 751 (Pa. 2000) (internal

citations omitted).

      Appellant’s     sufficiency   claim   is   focused   on   his   conviction   for

strangulation. “A person commits the offense of strangulation if the person

knowingly or intentionally impedes the breathing or circulation of the blood of

another person by: (1) applying pressure to the throat or neck; or (2) blocking

the nose and mouth of the person.” 18 Pa.C.S. § 2718(a). Additionally, the

statute explicitly provides that “physical injury to a victim shall not be an

element of the offense[,]” and that the “lack of physical injury to a victim shall

not be a defense in a prosecution under this section.” 18 Pa.C.S. § 2718(b).

      Under the express terms of the statute, Appellant’s sufficiency argument

is meritless. The Commonwealth was not required to prove any physical injury



                                        -4-
J-S12006-22



to Complainant for the offense of strangulation, and a lack of physical injury

is expressly excluded as a defense by the strangulation statute. See id. Thus,

Appellant’s argument that the lack of evidence of physical injury caused by

his strangulation of Complainant is of no moment with respect to the

sufficiency of the evidence. Complainant specifically testified that Appellant

choked her while she laid on her bed.     N.T. Trial, 2/1/19, at 17-18.   She

physically demonstrated for the trial court that Appellant had put “two hands

around her throat” while he was on top of her. Id. at 18. Complainant further

testified that she could not breathe, and she began to blackout before

Appellant released his grip.   Id. at 19.    Complainant’s minor daughter,

Witness, testified that after Complainant directed her to call the police,

Appellant “was choking [Complainant] to where she blacked out.” Id. at 49.

She further observed that Complainant briefly looked like “she was dead”

before she woke back up. Id.

      This evidence was plainly sufficient to demonstrate that Appellant

knowingly impeded Complainant’s breathing or circulation by applying

pressure to her neck. Indeed, Complainant’s testimony was alone sufficient

to demonstrate each element of the offense.        See Commonwealth v.

Johnson, 180 A.3d 474, 481 (Pa. Super. 2018) (holding “that the

uncorroborated testimony of a single witness is sufficient to sustain a

conviction for a criminal offense, so long as that testimony … addresses …

every element of the charged crime”). Nevertheless, the Commonwealth also

provided a second eyewitness, and its photographic evidence showed some

                                    -5-
J-S12006-22



injury (redness) to corroborate their testimony.         That the photographic

evidence did not depict injuries that Appellant expected to result from

strangulation is irrelevant to the sufficiency of the evidence supporting his

conviction for that offense.

       Appellant additionally argues, under the rubric of his first claim, that the

trial court erred or abused its discretion in finding credible Complainant’s and

Witness’s testimony, while finding his testimony not credible. See Appellant’s

Brief at 10.    This aspect of Appellant’s issue speaks to the weight of the

evidence, not its sufficiency.

       [A] weight of the evidence claim must be preserved either in a
       post-sentence motion, by a written motion before sentencing, or
       orally prior to sentencing. Pa.R.Crim.P. 607; Commonwealth v.
       Priest, 18 A.3d 1235, 1239 (Pa. Super. 2011). Failure to properly
       preserve the claim will result in waiver, even if the trial court
       addresses the issue in its opinion.          Commonwealth v.
       Sherwood, … 982 A.2d 483, 494 ([Pa.] 2009).

Commonwealth v. Lofton, 57 A.3d 1270, 1273 (Pa. Super. 2012).

       Here, Appellant does not direct this Court’s attention to where in the

record that he preserved a weight-of-the-evidence claim. Our review of the

record indicates that he did not preserve any weight-of-the-evidence claims

in a pre- or post-sentence motion,2 and there is no sentencing transcript in




____________________________________________


2 In Appellant’s post-sentence motion, he only sought relief in the form of
reconsideration of his sentence.

                                           -6-
J-S12006-22



the certified record.3     Accordingly, Appellant waived this aspect of his first

claim for our review.

       In his second issue, Appellant asserts that the Commonwealth’s

testimonial evidence “was so rife with inconsistencies and opposing

propositions that the trial court erred in finding him guilty beyond a reasonable

doubt.”    Appellant’s Brief at 11.       Appellant asserts that the “most glaring

inconsistency” is an apparent conflict between the testimony of Officer Banach

and Complainant. Id. Appellant points out that Complainant testified that

Appellant was still on top of her when the police came through the door,

whereas Officer Banach testified that Complainant was by the door when he

entered. Id. at 11-12. Appellant baldly alleges that this was only “one of

many inconsistencies,” but does not explain what the other inconsistencies

were. Id. at 12. Nevertheless, Appellant contends that this ostensible conflict

in testimony undermined Complainant’s credibility, and resulted in “a scenario

where we have two clearly opposing propositions,” id., in contravention of our

Supreme Court’s declaration in Commonwealth v. Woong Knee New, 47

A.2d 450, 468 (Pa. 1946), that “[w]hen a party on whom rests the burden of

proof … offers evidence consistent with two opposing propositions, he proves

neither[.]”




____________________________________________


3“[I]t is an appellant’s burden to ensure that the certified record contains the
documents reflecting the facts needed for review.” Commonwealth v.
Wrecks, 931 A.2d 717, 722 (Pa. Super. 2007).

                                           -7-
J-S12006-22



       Appellant’s second claim appears to be another assertion that the

verdict was against the weight of the evidence.        See Commonwealth v.

Galloway, 434 A.2d 1220, 1222 (Pa. 1981) (stating that “[v]ariances in

testimony” go to the weight “and not the sufficiency of the evidence”); and

see Commonwealth v. Lyons, 833 A.2d 245, 259 (Pa. Super. 2003)

(“Where evidence conflicts, it is the sole province of the fact finder to

determine credibility and to believe all, part or none of the evidence.”). As

such, Appellant waived this claim because it was not raised for the first time

in the trial court in accordance with Lofton, supra.

       However, even if this claim speaks to the sufficiency of the evidence,4

Appellant is not entitled to relief. As discussed above, both Complainant and

Witness testified that Appellant choked Complainant to the point where she

temporarily lost consciousness, and marks on her neck corroborated their

testimony. Officer Banach’s testimony did not contradict their testimony as

to whether the assault occurred. As the Commonwealth explains,

       [o]n direct examination, when asked by the Commonwealth what
       happened when [Complainant] and [Appellant] were tussling by
       the chair, [Complainant] testified:

          The cops – he was still on me, he was on me and the baby.
          The cops started kicking on the door, my daughter was still
          in there and she called the police. They heard us yelling,
          they heard us tussling and they were like banging on the
          door. Like I had to yell at my daughter get the door, it’s the
          cops. She opened the door. The cops came in and they
____________________________________________


4In Commonwealth v. Suggs, 432 A.2d 1042, 1050 (Pa. Super. 1981), this
court suggested that claims premised upon Woong Knee New sound in
sufficiency.

                                           -8-
J-S12006-22


         pulled their tasers out. I was able to start to move to get
         from under him but not have the baby. So[,] I just jumped
         in front of them and said please don’t shoot.

      [N.T. Trial, 2/1/19, at 21]. During Officer Banach’s testimony, he
      described the following:

         I, … and my partner, immediately went to the room where
         we heard screaming, knocked on the door and announced
         that we were the police, and … [C]omplainant’s little girl let
         us in. When we got in[,] we saw [Appellant] … and we
         couldn’t see his hands. The mom was over by us, by the
         door. We told [Appellant] multiple times to let us see your
         hands, but he wasn’t showing us…. As soon as we pulled
         out our tasers, [Complainant] said don’t tase him, he is
         holding my baby.

      [Id. at 57]. [Appellant] asserts that [Complainant]’s testimony
      presents the proposition that there was an active fight occurring,
      whilst Officer Banach’s testimony alludes to, “at worst, a verbal
      altercation[.]” [Appellant’s Brief at 12]. [Appellant] concludes
      that this inconsistency should call into question the credibility of
      [C]omplainant’s testimony, because [Appellant] could only land
      on this conclusion by cherry picking through the presented
      evidence.     As the trial court explained in its opinion, the
      highlighted testimony does not present “opposing propositions,”
      rather similar accounts with slight deviations regarding one action
      and when it occurred. [TCO at 5].

Commonwealth’s Brief at 12-13.

      We agree with the trial court and the Commonwealth.             Appellant

exaggerates deviations in Complainant’s and Officer Banach’s testimony about

the precise situation when the police came through the door, deviations that

do not amount to mutually exclusive accounts of the same event.

Importantly, Witness and Complainant provided direct, eyewitness accounts

of Appellant’s strangling of Complainant.

      By contrast,



                                     -9-
J-S12006-22


      [i]n Woong Knee [New], the conviction was based entirely on
      evidence which placed [the] defendant with the victim at the
      victim’s home shortly before the victim was there murdered.
      There was, however, no evidence which tended to prove that
      the defendant had committed the crime[], or which cast
      doubt on the equally likely possibility that an unknown assailant
      had killed the victim after the defendant had left his company. In
      reversing the conviction[,] we noted that:

         When two equally reasonable and mutually inconsistent
         inferences can be drawn from the same set of
         circumstances, a jury must not be permitted to guess which
         inference it will adopt, especially when one of the two
         guesses may result in depriving a defendant of his life or his
         liberty.

      []Woong Knee New, … 47 A.2d at 468.

Commonwealth v. Hubbard, 372 A.2d 687, 691–92 (Pa. 1977) (emphasis

added), overruled on unrelated grounds, Commonwealth v. Grant, 813 A.2d

726 (Pa. 2002).

      Thus, Woong Knee New is clearly distinguishable, as there was no

direct eyewitness testimony concerning the murder in that case, whereas the

verdict in this case was directly supported by the testimony of two

eyewitnesses.     Accordingly, even if this argument were not waived as a

weight-of-the-evidence claim, Appellant would not be entitled to relief under

Woong Knee New.

      Finally, Appellant contends that his trial attorney, John Lopez, Esquire,

provided ineffective assistance of counsel (IAC) by “fail[ing] to adequately

investigate exculpatory evidence, fail[ing] to investigate the ongoing threats

and harassment from … [C]omplainant to … Appellant, and fail[ing] to

investigate potentially exculpatory witnesses who were familiar with the


                                     - 10 -
J-S12006-22



threats….” Appellant’s Brief at 12. Appellant acknowledges that IAC claims

are typically reserved for collateral review, but nevertheless maintains that

his IAC claims are apparent from the existing record without further

factfinding.

        The trial court disagreed and, consequently, it declined to address

Appellant’s IAC claims on their merits in its Rule 1925(a) opinion. TCO at 6-

7. Instead, the court found that Attorney Lopez’s alleged ineffectiveness is

not immediately apparent from the record and, therefore, “should not be

handled on direct appeal because additional facts are needed.” Id. at 7.

        We agree with the trial court that Appellant’s IAC claims should be

deferred for collateral review.

        [I]n Commonwealth v. Holmes, … 79 A.3d 562 ([Pa.] 2013),
        the Pennsylvania Supreme Court … held that, absent either good
        cause or exceptional circumstances and a waiver of PCRA[5]
        review, ineffective assistance of counsel claims must await
        collateral review. The Holmes Court provided that exceptional
        circumstances could exist where “a claim (or claims) of
        ineffectiveness is both meritorious and apparent from the record
        so that immediate consideration and relief is warranted.”
        Holmes, supra at 577.

Commonwealth v. Britt, 83 A.3d 198, 203–04 (Pa. Super. 2013) (citation

omitted) (emphasis added).

        Appellant has neither demonstrated good cause nor exceptional

circumstances in this case.        Additionally, there is no record of Appellant’s

waiver of PCRA review. Accordingly, like the appellant in Britt, Appellant is

____________________________________________


5   Post Conviction Relief Act, 42 Pa.C.S. § 9541 et seq.

                                          - 11 -
J-S12006-22



not entitled to review of his IAC claims on direct appeal and, thus, the trial

court did not abuse its discretion or otherwise err in declining to address those

issues.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/25/2022




                                     - 12 -